EXHIBIT 10(y)
Paychex, Inc.
OFFICER PERFORMANCE INCENTIVE PROGRAM
For the Year Ending May 31, 2009
PLAN DESCRIPTION

1.   Participants: Officers of Paychex, Inc., except for the Chief Executive
Officer.   2.   The maximum incentive for the Senior Vice Presidents is 85% of
base salary, and for all other Officers is 60% of base salary. The Chief
Executive Officer is subject to a separate performance incentive program.   3.  
Performance Criteria: The payment of cash bonus awards to participants shall be
determined by the Board based on performance against targets established
annually by the Board of Directors. The targets include year-over-year revenue
growth, year-over-year growth in operating income excluding interest on funds
held for clients, and improvement in operating income excluding interest on
funds held for clients as a percentage of service revenues, and, for the
Officers within sales, new business revenue. Qualitative targets are established
annually, based on functions unique to the individual.   4.   Payment: Incentive
payments to be paid in July 2009 after Board approval. Officer must be employed
at the fiscal year end to be eligible for any bonus.   5.   Changes and
Termination: Bonus awards, changes to and termination of the Program is at the
sole discretion of the Board.

 